Citation Nr: 1219184	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-31 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from November 5, 2009.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to November 1986, and from October 2004 through August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in January 2012, at which time the issue of entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from November 5, 2009, was remanded to Agency of Original Jurisdiction (AOJ) for further development.  While on Remand, in February the AOJ rendered a decision that granted service connection for radiculopathy, right lower extremity, rated at 20 percent.  As this issue is part and parcel of the Veteran's lumbar spine claim, the issue of an initial, increased rating for radiculopathy, right lower extremity, is addressed herein.


FINDINGS OF FACT

1.  From November 5, 2009, the evidence of record shows that the Veteran's thoracolumbar spine approximates no more than 30 degree forward flexion; however, there are no objective findings to demonstrate that the Veteran's service-connected lumbar spine disorder has been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  Radiculopathy, right lower extremity, is not manifested by moderately-severe, incomplete paralysis.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, but no higher, for degenerative disc disease of the lumbar spine, from November 5, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011). 

2.  The criteria for an evaluation of in excess of 20 percent for peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In November 2006, prior to its adjudication of the claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO.  

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for degenerative disc disease and radiculopathy.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Following the January 2012 Board remand, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue during this period, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, subsequent to a January 2012 Board remand, the Veteran was most recently afforded a VA examination in connection with his claims in January 2012.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate to evaluate the period from November 5, 2009, for his lumbar spine disability, as well as his now-service-connected radiculopathy, as the examination report was predicated on a reading of pertinent medical records and provided findings relevant to the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the assigned ratings accurately reflect the state of each disability throughout the appellate, and thus additional staged ratings are not warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

Degenerative Disc Disease, Lumbar Spine

In the present case, the Veteran is currently service connected for degenerative disc disease, rated at 20 percent disabling from November 5, 2009.  The Veteran's disability has been rated under the provisions of Diagnostic Code 5242 for degenerative disc disease.  Back disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10


Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011)

When determining the severity of musculoskeletal disabilities such as the one at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45 (2011).

In this case, the Board remanded the Veteran's claim in January 2012 so as to provide a current VA spine examination and obtain current VA treatment records.  VA treatment records noted increased back pain in March 2010.  Images obtained at that time revealed no evidence of fracture of subluxation.  The height of the vertebral bodies was normal throughout.  There was a moderate decrease in the height of discs at L2-3, L3-4, L4-5, and L5-S1.  No significant facet joint degenerative changes were identified.

A VA examination was conducted in January 2012.  At that time, the Veteran reported pain, stiffness, and muscle spasms of the lumbar spine, which had worsened over the years.  He noted that nerve blocks offered no relief.  Assistive devices were not used.  Flare-ups were reported, to the extent that he was unable to bend, experienced sharp pain, had difficulty standing and walking, and experienced sleep disturbance.  The Veteran stated that combined episodes accounted for less than one week over the prior 12-month period.

On examination, gait was normal, without evidence of abnormal spinal contour, guarding, and/or muscle spasm.  Muscle strength was normal, with no atrophy.  Forward flexion was to 53 degrees, with pain at 30 degrees.  Extension was to six degrees.  Left lateral flexion was to 14 degrees, with pain at 13 degrees, right lateral flexion was to 13 degrees, with pain at 7 degrees, left lateral rotation was to 19 degrees, with pain at 16 degrees, and right lateral rotation was to 20 degrees.  

From November 5, 2009, there is now evidence of record to demonstrate that the Veteran's forward flexion of the lumbar spine was limited to 30 degrees or less, after consideration of pain at 30 degrees in January 2012, pursuant to the DeLuca criteria.  As such, the Board finds that a rating of 40 percent, based on limitation of flexion due to degenerative disc disease, is warranted.  While there is no evidence of limitation of flexion to 30 degrees until January 2012, the Board notes that VA outpatient reports do not contain range of motion testing for the lumbar spine during the period in question.  Instead, multiple reports demonstrate that the Veteran reported a worsening of his back symptomatology, without objective testing.  Further, there is no evidence of any acute injury immediately prior to the January 2012 VA examination.  Therefore, affording the benefit of the doubt to the Veteran, the Board finds that his disability shall be rated at 40 percent for the duration of the entire appellate period, from November 5, 2009.  

With regard to incapacitating episodes, there is no evidence of record to demonstrate that the Veteran was incapacitated for at least 6 weeks during any 12-month period.  In fact, during the Veteran's most recent VA examination, he reported that such episodes, in the aggregate, accounted for less than one week.  
As there is no evidence of ankylosis during this period, either favorable or unfavorable, a rating in excess of 40 percent is not warranted for the Veteran's lumbar disability at any time during this appellate period.  See Diagnostic Code 5242.

Radiculopathy, Right Lower Extremity

In this case, the Veteran's radiculopathy, right lower extremity, is rated pursuant to Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete, paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve, and a 40 percent rating is assigned when incomplete paralysis is moderately severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2011)

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, as is the case here, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2011).

As noted in the January 2012 Board remand, despite the Veteran's reports of radiating pain to his left hip, a diagnosis of a neurological disorder related to his service-connected lumbar spine disability had not been associated with the claims file at the time of the Board's decision.  During a January 2007 VA examination, a neurological assessment was normal.  An outpatient report from June 2007 noted the absence of radiation to the lower extremities, with no neurological deficits.  A September 2007 letter from the Veteran's private provider stated that the Veteran remained neurologically intact.  In a July 2008 MRI, it was noted that nerve impingement may be present, but testing was ultimately inconclusive at that time.  Therefore, an additional rating for a neurological disorder was not awarded by the Board.  However, due to the Veteran's complaints of radiating pain, the Board requested neurological testing at the time of the next VA spine examination.

During the January 2012 VA examination, he reported constant, moderate radicular pain in the right leg, with no pain, intermittent or constant, reported in the left leg.  There were no reports of numbness in either lower extremity.  On examination, straight leg testing was negative on the left side, but the right leg was positive.  The examiner noted sciatic nerve involvement, right side only, from L4-S3, as well as moderate radiculopathy, right side.  There were no other neurologic abnormalities reported.

In February 2012, prior to the case being returned to the Board, the AOJ awarded a 20 percent rating for moderate radiculopathy of the right lower extremity.  The Board finds that this initial evaluation is appropriate, given the Veteran's subjective reports of moderate pain, as well as the VA examiner's account of moderate severity.  A review of the claims file does not reveal complaints or findings of a moderately-severe nature.  Although there were complaints of radiating pain to the left hip in prior treatment reports, the Veteran did not report left-sided radicular pain on the most recent VA examination, and a neurological deficit was not demonstrated on the left side.  As such, a 20 percent rating, for the right lower extremity only, is proper.  A higher rating is not warranted at this time, as the Veteran's disability was not manifested by numbness, and the evidence of record shows that radicular involvement is wholly sensory in nature, as there are no findings suggestive of motor deficiency.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


Conclusion

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of each claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing lumbar pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by medical professionals should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that either disability discussed herein has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of the lumbar spine and neurological disabilities have been accurately reflected by the schedular criteria.  While the Veteran has asserted that his disabilities might eventually lead to a loss of employment, and that he does not feel comfortable working the streets as a police officer at present, the Board notes that there is no medical evidence of record to demonstrate that his back disability interferes with his occupation to a greater degree than that already contemplated by his current evaluations of 40 percent for his lumbar spine, and 20 percent for radiculopathy, right leg.  During the January 2012 VA examination, the Veteran reported that he was forced to call in a some days due to this disability.  However, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted for the issue currently on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

From November 5, 2009, entitlement to an initial evaluation of 40 percent, but no higher, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy, right lower extremity, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


